This is a condemnation proceeding in behalf of the state against a certain automobile found in the possession of one "Roan," and which was at the time being used for the transportation of liquor in violation of the prohibition law, and the appellant interposed a claim to the said car, relying upon a conditional sale contract.
The evidence shows that Roan resided at Decatur, but the negotiations for the purchase of the car were had at Cullman, the appellant having a business both at Cullman and Decatur. Roan had a well-established reputation at Decatur for being a violator of the prohibition laws, and ordinary inquiry made there would have evidently disclosed his said reputation. The claimant admitted that he made no inquiry or investigation at Decatur, and the only effort made by him to ascertain the reputation of his vendee was by asking a few friends at Cullman about him, none of whom he could or did name. Nor does it appear that the information that he got through this source was favorable to the character of said Roan. We think that the claimant's effort to acquit himself of negligence was, at best, a jury question, to be determined by the trial court sitting as a jury, and we do not feel disposed to disturb the conclusion reached by the circuit court. Equitable Credit Co. v. State,214 Ala. 77, 106 So. 399; State v. Gadsden Co., 214 Ala. 68, *Page 342 106 So. 337; Equitable Co. v. Perry, 212 Ala. 407,102 So. 803.
This case is unlike the case of Edwards v. State, 213 Ala. 122,104 So. 255, and is more like the case of State ex rel. Elmore v. Leveson, 207 Ala. 638, 93 So. 608, and other cases cited and differentiated in the Edwards Case, as the vendee here had a bad reputation as a prohibition violator, which was not so in said Edwards Case.
The decree of the circuit court is affirmed.
Affirmed.
SAYRE, GARDNER, and BOULDIN, JJ., concur.